.,


                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION
                                        7: l 9-cv-256-BO

     LORENZO D . BRYANT,                           )
          Plaintiff,                               )
     V.                                            )                      ORDER
                                                   )
     WA DA A. BRYANT,                              )
         Defendant.                                )


            This cause comes before the Court on the memorandum and recommendation of United

     States Magistrate Judge Robert Numbers. [DE 4). On January 14, 2020, Judge                   umbers

     recommended that this action be dismissed . For the reasons that follow, the M&R [DE 4] is

     ADOPTED and this action is DISMISSED.

                                              BACKGROUND

            In December 20 I 9, plaintiff filed a prose application to proceed informa pauperis under

     28 U.S.C. § 1915. Plaintiff brings a claim for damages, alleging defendant breached a marital

     se paration agreement.

            Judge Numbers entered the instant memorandum and recommendation (M&R), granting

     the application to proceed informa pauperis and recommending that plaintiffs case be dismissed

     for lack of subject-matter jurisdiction. Plaintiff filed no objections to the M&R.

                                               DISCUSSIO

            A district court is required to review de nova those portions of an M&R to which a party

     timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

     474 U.S. 140, 149- 50 (1985). " [I]n the absence of a timely filed objection, a district court need

     not conduct de nova review, but instead must only satisfy itself that there is no clear error on the
face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       The Court has reviewed the M&R and is satisfied that there is no clear error. Accordingly,

the M&R is ADOPTED .

                                         CONCLUSION

       The memorandum and recommendation of Magistrate Judge Numbers [DE 4] 1s

ADOPTED and this action is DISMISSED. The Clerk is DIRECTED to close the case.


SO ORDERED, this       /   I'   day of March, 2020 .



                                             ~E;j~
                                              CHIEF UNITED ST ATES DISTRICT JUDGE




                                                 2
